Exhibit 10.3
 
Ascend Acquisition Corp.


Ladies and Gentlemen:


The undersigned understands that Ascend Acquisition Corp., a Delaware
corporation (“Ascend”), has entered into a Merger Agreement and Plan of
Reorganization (“Merger Agreement”), dated as of June 12, 2013, by and among
Ascend, Ascend Merger Sub, LLC, a Delaware limited liability company and
wholly-owned subsidiary of Ascend, Ascend Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of Ascend, Kitara Media, LLC, a Delaware
limited liability company, New York Publishing Group, Inc., a Delaware
corporation, and the securityholders executing the “Signing Holder Signature
Page” to the Merger Agreement.  Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Merger Agreement.
 
As a condition to closing the transactions contemplated by the Merger Agreement,
and for other good and valuable consideration the receipt of which is hereby
acknowledged, the undersigned hereby agrees that, without the prior written
consent of Ascend, acting through its Board of Directors, the undersigned will
not, during the period ending 365 days after the Closing Date, (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of (each a “Transfer”), directly or
indirectly, any shares of Ascend Common Stock or any securities convertible into
or exercisable or exchangeable for Ascend Common Stock (including without
limitation, Ascend Common Stock or such other securities of Ascend which may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the Securities and Exchange Commission and securities of
Ascend which may be issued upon exercise of a stock option or warrant), or
publicly disclose the intention to make any Transfer, or (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Ascend Common Stock or such other securities of
Ascend, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Ascend Common Stock or such other securities of
Ascend, in cash or otherwise, in each case other than (A) Transfers of shares of
Ascend Common Stock as a bona fide gift or gifts; (B) Transfers of shares of
Ascend Common Stock to members or stockholders of the undersigned; (C) Transfers
of shares of Ascend Common Stock to any trust or family limited partnership for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that any such Transfer shall not involve a disposition for
value; or (D) pledges of shares of Ascend Common Stock pursuant to the agreement
listed in Item 1 of Schedule 2.16 to the Merger Agreement, provided that in the
case of any Transfer pursuant to clause (A), (B), (C) or (D), each donee,
distribute, transferee or pledgee shall execute and deliver to Ascend a lock-up
agreement in the form of this letter.


Notwithstanding the foregoing, the undersigned shall not be restricted in any
way from making a Transfer of shares of Ascend Common Stock purchased by the
undersigned in the Financing and the donee, distributee or transferee of such
shares shall not be required to execute and deliver to Ascend a lock-up
agreement in the form of this letter.
 
In furtherance of the foregoing, Ascend, and any duly appointed transfer agent
for the registration or Transfer of the securities described herein, are hereby
authorized to decline to make any Transfer of securities if such Transfer would
constitute a violation or breach of this Letter Agreement.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement.  All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned. 
 
This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with Article XI of the Merger Agreement.



 
Very truly yours,
       

 